Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are:
Claims 32 and 51 are considered invoking a means plus function since the generic placeholder “driver” is not modified by sufficient structure. The specification teaches “gas, diesel, or electric motor, a hydraulic system” as sufficient structure on page 9. This structure will be interpreted into the prior art rejection sections.
Claims 33 – 50 depend on claim 32 and none besides claim 42 provide sufficient structure. They too invoke 112f claim interpretations.
Claims 52 depends on claim 51 and it does not provide sufficient structure. It too invoke 112f claim interpretations.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32 – 35, 37, 39 – 42, 45, 46, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Presnell (U.S. Patent No. 5,299,865 hereinafter Presnell).

Regarding Claim 32, Maxon teaches an inclinable mixer for mixing bulk material (figure 2: entire apparatus of figure 2 [for mixing bulk material is considered intended use]), the inclined mixer (figure 2: entire apparatus of figure 2) comprising: a mixing chamber (figure 2: body 5) comprising: a longitudinal trough (figures 2 & 5: show trough shape of bottom wall 15) defined by a first and second side wall oppositely opposed (figure 5: side walls 16), the trough having a front end opposite a back end (figure 2: front wall 11 and discharge gate 20 [acts as back wall when in closed position]), a discharge opening positional substantially toward the back end of the mixing chamber (figure 2: outlet 6), and a front wall front legs for supporting the front end of the mixing chamber (figure 2: front lifting means 9), and back legs for supporting the back end of the mixing chamber (figure 2: rear lifting means 10) and a driver configured to rotate, 112f: gas, diesel, or electric motor, a hydraulic system, or equivalents thereof, for rotating the auger when a driving force is applied (figure 2: hydraulic motor 14), wherein the front legs are adapted to raise and lower the front end of the mixer to change the degree of incline of the mixer such that the back end is raised relative to the front end at least during mixing (C9 L33-39: “the front lifting means 9 is operable independently of the rear lifting means 10 … in which its rear end is elevated for continuous discharge … and its front end is low” [this teaches on the position of the mixer to read on the preceding claim language and there is mixing during the “discharge” step as the agitator is rotating]).
Maxon is silent on an auger situated longitudinally in the trough for mixing bulk material.
Presnell teaches on an auger situated longitudinally in the trough for mixing bulk material (figure 2: helical ribbon members 81 and 83 read on ribbon augers in the same way the instant case’s ribbon augers do).
Maxon and Presnell are analogous in the field of longitudinally situated rotating mixing shafts; the worked upon material being particulate solids with liquid addition. It would have been obvious to one skilled in the art before the effective filing date to modify the agitator of Maxon with the ribbon auger situated longitudinally in the trough of Presnell in order to better control the direction of movement of the mixed material (Presnell abstract). 

Regarding Claim 33, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, further comprising: wherein the back legs are positioned inward from the back end such that the discharge opening is closer to the back end than the back legs allowing the discharge opening to output material mixed therein without interference from the back legs (figure 2: rear lifting means 10 

Regarding Claim 34, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, wherein the back legs maintain the back end of the mixing chamber at a substantially fixed height (C9 L33-44: this passage indicates the back legs are maintained at fixed heights for the duration of various stages of operation).

Regarding Claim 35, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, wherein the front legs are telescoping legs or are scissor legs (figure 2: front lifting means 9 are telescoping legs), optionally hydraulically operated (C6 L34 – 38: “The frame 8 also supports an engine driven hydraulic pump 12 which … provides pressure fluid for the lifting means 9 and 10.”).

Regarding Claim 37, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, wherein the trough is a V-shaped trough, a U-shaped trough or a tube (figure 5: bottom wall 15 is U shaped).  

Regarding Claim 39, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on wherein the mixing chamber is operable for inclination to above 20 degrees during mixing, to above 40 degrees during mixing, or above 45 degrees during mixing. 
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing body’s operable inclination range to be above 20 degrees during mixing, to above 40 degrees during mixing, or above 45 degrees during mixing in order to use gravity to enhance the mixing by 

Regarding Claim 40, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on wherein the mixing chamber further comprises:-3- 4834-9914-7177.1Atty. Dkt. No. 097014-1501a second longitudinal trough defined by a third and fourth side wall oppositely opposed, the second trough having a front end opposite a back end, a discharge opening positioned substantially toward the back end of the second trough, and a front wall spanning the front end of the second trough, the mixer further comprising a second auger situated longitudinally in the second trough for mixing bulk material, and optionally the first and second augers are adapted to rotate in opposite directions during mixing.
Presnell teaches the mixing chamber (figure 3: chamber 33) further comprises:-3- 4834-9914-7177.1Atty. Dkt. No. 097014-1501a second longitudinal trough defined by a third and fourth side wall oppositely opposed (figure 3: bottom wall portion 27B reads on second longitudinal trough and portion 27B has its side walls), the second trough having a front end opposite a back end (figure 2: end walls 29 and 31), a discharge opening positioned substantially toward the back end of the second trough (figure 2: discharge openings 163), and a front wall spanning the front end of the second trough (figure 2: end walls 29 and 31), the mixer further comprising a second auger situated longitudinally in the second trough for mixing bulk material (figure 2: ribbon member 83), and optionally the first and second augers are adapted to rotate in opposite directions during mixing (figure 5: rotation arrows are in opposite directions).
It would have been obvious to one skilled in the art before the effective filing date to modify the single auger and trough of Maxon with the second longitudinal auger and trough with augers rotating in Presnell in order to enhance mixing by promoting circulation of the particulate material in the mixing chamber (Presnell abstract).

Regarding Claim 41, modified Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 40, wherein Presnell further teaches the second and third side walls are connected directly or indirectly at their top edges and are sufficiently short to allow for bulk material mixing in the chamber to pass over their top edges (figure 3: midpoint 55).  

Regarding Claim 42, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, wherein the driver is hydraulically powered and optionally wherein the front legs are hydraulically powered and the front legs and the driver are operated by the same hydraulic system and optionally by the same hydraulic drive source (C6 L34 – 39: “The frame 8 also supports an engine driven hydraulic pump 12 which … provides pressure fluid for the lifting means 9 and 10 and for driving a hydraulic motor 14 that rotates the agitator 7.”).  

Regarding Claim 45, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, wherein the mixer further comprises a trough door situated over the discharge opening and movable between a closed position wherein the trough door covers the discharge opening and an opened positioned wherein the trough door uncovered the discharge opening and allows output of material from the chamber (figure 2: discharge gate 20 movably covers and uncovers outlet 6).
  
Regarding Claim 46, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
or more additional augers, each associated with one more additional troughs.
Presnell teaches the mixer (figure 1: blender 10) further comprising one or more additional augers (figure 2: ribbon members 81 and 83), each associated with one more additional troughs (figure 3: bottom wall portions 27A and 27B).
It would have been obvious to one skilled in the art before the effective filing date to modify the single auger and trough of Maxon with the one of more additional augers, each associated with one more additional troughs of Presnell in order to enhance mixing by promoting circulation of the particulate material in the mixing chamber (Presnell abstract).

Regarding Claim 48, modified Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claims 32, wherein Presnell further teaches the auger is a ribbon auger or a multiple ribbon auger (figure 2: ribbon members 81 and 83 are ribbon augers).  

Regarding Claim 50, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of 32, wherein the mixer is a batch mixer (abstract & C1 L20 – 25: portable concrete mixing is inherently a batch process, this surge mix tank isn’t portable but takes batches of wet concrete from portable trucks).  

Claims 38, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Presnell (U.S. Patent No. 5,299,865 hereinafter Presnell) in further view of Sgariboldi (U.S. Patent No. 5,439,182 hereinafter Sgariboldi).

Claim 38, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32. 
Maxon is silent on wherein the first and second side walls of the trough are substantially asymmetrical with one of the two side walls situated at a steeper angle relative the other side wall.  
Sgariboldi teaches the first and second side walls of the trough (figure 3: hopper bottom’s cylindrical section 14) are substantially asymmetrical with one of the two side walls situated at a steeper angle relative the other side wall (figure 3: partially vertical wall 19 and opposite oblique wall 20).  
Maxon and Sgariboldi are analogous in the realm of agitators situated longitudinally in a trough used for industrial mixing. It would have been obvious to one skilled in the art before the effective filing date to modify the sidewalls of Maxon with the first and second side walls of the trough are substantially asymmetrical with one of the two side walls situated at a steeper angle relative the other side wall in order to assure the continuous movement of mixing material toward the auger and use the opposite vertical wall to stop the stagnation of material, so that there is always contact with the auger (Sgariboldi C2 L58 – 63).

Regarding Claim 51, Maxon teaches an inclinable mixer (figure 2: entire apparatus of figure 2) for mixing bulk material, the inclinable mixer (figure 2: entire apparatus of figure 2) comprising: a mixing chamber (figure 2: body 5) comprising: a longitudinal trough defined by a first and second side wall oppositely opposed (figures 2 & 5: bottom wall 15 and side walls 16), the trough having a front end opposite a back end (figure 2: front wall 11 and discharge gate 20 [acts as back wall when in closed position]), a discharge opening positional substantially toward the back end of the mixing chamber (figure 2: outlet 6), and a front wall spanning the front end of the trough (figure 2: front wall 11), and a driver, 112f: gas, diesel, or electric motor, a hydraulic system, or equivalents thereof, configured to rotate the auger when a driving force is applied (figure 2: hydraulic motor 14), wherein the mixing to the front end (intended use: the preceding claim element is considered intended use, this apparatus is capable of raising the back end relative to the front end during mixing [see figure 2: mixing apparatus has pivotal connection 46 which allows the front end to pivot as the back end is being raised]).
Maxon is silent on an auger situated longitudinally in the trough for mixing bulk material, wherein the first and second side walls of the trough are substantially asymmetrical with one of the two side walls situated at a steeper angle relative the other side wall.
Sgaribaldi teaches an auger situated longitudinally in the trough for mixing bulk material (figures 1 & 3: auger 15 sits longitudinally in the hopper bottom cylindrical section 14), wherein the first and second side walls of the trough are substantially asymmetrical with one of the two side walls situated at a steeper angle relative the other side wall (figure 3: partially vertical wall 19 and opposite oblique wall 20).
It would have been obvious to one skilled in the art before the effective filing date to modify the agitator and trough shape of Maxon with the auger situated longitudinally in the trough for mixing bulk material, wherein the first and second side walls of the trough are substantially asymmetrical with one of the two side walls situated at a steeper angle relative the other side wall of Sgaribaldi in order to assure the continuous movement of mixing material toward the auger and use the opposite vertical wall to stop the stagnation of material, so that there is always contact with the auger (Sgariboldi C2 L58 – 63).

Regarding Claim 52, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 51, further comprising: front legs for supporting the front end of the mixing chamber (figure 2: front lifting means 9), and back legs for supporting the back end of the mixing chamber (figure 2: rear lifting means 10), the back legs having a fixed length (figure 2: elements 37, 38, and 39 together give a BRI reading on fixed length as their lengths individually never change and during any operation state, the total length is fixed; and those elements do not have any telescoping features such as lifting means 9), and the front legs adapted to raise and lower the front end of the inclinable mixer to change the degree of incline of the inclinable mixer such that the inclinable mixer is movable between a mixing position wherein the front end is lowered relative the back end to position the inclinable mixer in an inclined orientation (C9 L33-39: “… the front lifting means 9 is operable independently of the rear lifting means 10 … in which its rear end is elevated for continuous discharge … and its front end is low …” [this teaches on the position of the mixer to read on the preceding claim language and there is mixing during the “discharge” step as the agitator is rotating]) and an unloading position wherein the front end and the back end are generally level (figure 2: the body 5 is in a generally level position & C6 L9-10: “Fig. 2 is a view of the surge bin in side elevation, in its elevated discharging position”).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Presnell (U.S. Patent No. 5,299,865 hereinafter Presnell) in further view of Wosmek (U.S. Patent No. 2,894,733 hereinafter Wosmek).

Regarding Claim 36, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on a front baffle positioned at the front end of the mixing chamber and transverse and above the auger for guiding bulk material towards the auger, and optionally a front right baffle positioned at the front end of the mixing chamber between the auger and the second side wall for guiding bulk material towards the auger, and/or a front left baffle positioned at the front end of the mixer chamber between the auger and the first side wall for guiding bulk material towards the auger.  
side wall for guiding bulk material towards the auger, and/or a front left baffle positioned at the front end of the mixer chamber between the auger and the first side wall for guiding bulk material towards the auger.
Maxon and Wosmek are analogous in the field of portable mixing chambers with rotating shafted stirrers for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the front wall of Maxon with the front baffle positioned at the front end of the mixing chamber and transverse and above the auger of Wosmek in order to feed granular material to the horizontal auger as well as creating voids over the front of the horizontal auger, thereby materially reducing the power consumption of the horizontal auger (Wosmek C2 L39 – 48).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Presnell (U.S. Patent No. 5,299,865 hereinafter Presnell) in further view of Sugino et al. (U.S. Patent Publication No. 2008/0078853 A1 hereinafter Sugino).

Regarding Claim 43, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on wherein the discharge opening is positioned in substantially the bottom of the trough toward the back end of the mixing chamber. 

Maxon and Sugino are analogous in the field of industrial mixing shafts with mixing arms, said shaft laid longitudinally in a trough. It would have been obvious to one skilled in the art before the effective filing date to modify the outlet location of Maxon with the discharge opening is positioned in substantially the bottom of the trough toward the back end of the mixing chamber of Sugino in order to more completely empty the mixing body upon batch completion (Sugino figure 1).
 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Presnell (U.S. Patent No. 5,299,865 hereinafter Presnell) in further view of Goette (German Patent No. DE 3419997 A1 hereinafter Goette). A utilized machine translation of the description is attached.

Regarding Claim 44, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on wherein the discharge opening is positioned in the side of the trough toward the back end of the mixing chamber.  
Goette teaches the discharge opening is positioned in the side of the trough toward the back end of the mixing chamber (figure 1: discharge openings 12c are on the side and in the back of mixing trough 1). 
Maxon and Goette are analogous in the field of inclinable, portable mixers with a longitudinally rested single shafted rotary mixer used for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the outlet location of Maxon with the .

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Presnell (U.S. Patent No. 5,299,865 hereinafter Presnell) in further view of Conard et al. (U.S. Patent Publication No. 2009/0238031 A1 hereinafter Conard).

Regarding Claim 47, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on wherein a front section of the auger has a higher density of flights than a back section of the auger.  
Conard teaches wherein a front section of the auger has a higher density of flights than a back section of the auger (figure 2: direction arrow A shows the direction of material travel & figure 5: the auger flight density decreases from front to back of discharge conveyor 125).
Maxon and Conard are analogous in the field of industrial mixers arranged longitudinally in mixing troughs as rotary mixing shafts. It would have been obvious to one skilled in the art before the effective filing date to modify the flight density of the auger of modified Maxon with the front section of the auger has a higher density of flights than a back section of the auger of Conard in order to control flooding (i.e. fill capacity) between the flights to provide better mixing of high moisture raw material with microingredients (Conard [0044]).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Presnell (U.S. Patent No. 5,299,865 hereinafter Presnell) in further view of Weikert et al. (U.S. Patent No. 4,219,239 hereinafter Weikert).

Regarding Claim 49, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 48.
Maxon is silent on wherein a front face of the ribbon auger is covered with a plastic/polymer moulding or stainless steel or wear surface.  
Weikert teaches a front face of the auger is covered with a plastic/polymer moulding or stainless steel or wear surface (C4 L48 – 53: “the entire auger is made of an appropriate stainless steel” [if the entire auger is made of stainless steel, then so is the front face]).
Maxon and Weikert are analogous in the field of single shafted rotary tools used for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the material of construction of the ribbon auger’s front face of modified Maxon with the front face of the auger is covered with a plastic/polymer moulding or stainless steel or wear surface in order to extend the service life of the auger itself (Weikert C4 L48 – 53).

Response to Arguments
	The underlined portions indicate additions to references and claim language made since the prior office action. 
	Per applicant’s amendments to the specification regarding “side walls”, filed 23 December 2021, the objection is withdrawn.
Per applicant’s amendments to Claims 36, 38, 46, and 51 regarding “side walls” and “comprising one or more”, filed 23 December 2021, the objections are withdrawn.

Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive. Specifically the amendment to claim 32 that limits the mixer to having a higher back end than the front end during mixing. Maxon teaches this exact thing in C9 L33-39: “the front lifting means 9 is operable independently of the rear lifting means 10 … in which its rear end is elevated for continuous discharge … and its front end is low”; this teaches on the position of the mixer to read on the aforementioned claim limitation and there is mixing during the “discharge” step as the agitator is rotating.
Applicant’s argument with respect to Horn not being analogous art to Maxon have been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Japanese reference 2006/123285 to Shirota teaches a method for pouring ready mixed concrete. Regarding Claim 52, figure 7 element 7’s vertical portion shows a fixed length back leg.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY Y HUAN/Examiner, Art Unit 1774                          

/ANSHU BHATIA/Primary Examiner, Art Unit 1774